Per Curiam.
This matter was submitted upon a complaint against Donald C. Gless of Fremont, Nebraska, made by the counsel on discipline of the Nebraska State Bar Association, and his voluntary surrender of license and consent to the entry of a disciplinary order against him.
Upon due consideration, it is ordered by the court, based upon the charges described in the complaint and the respondent’s voluntary surrender of his license, waiver of disciplinary proceedings, and consent to the entry of an order of disbarment, that said Donald C. Gless be, and hereby is, disbarred.
Dated this 20th day of August 1982.
Judgment of disbarment.